DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 1 April 2020 which claims foreign priority to JP2019-087896 filed 7 May 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 4,502,875) in view of Obviousness.
- Regarding Claim 1. Ballard discloses a cooling duct (15) configured to introduce air flow to a cooling target device (11, “air intake system…engine air inlet” column 2 lines 14-16, the intended use of introducing air flow to a cooling target device is provided by the duct of Ballard as it provides ambient air to a gas turbine engine) provided in a helicopter body (13) of a helicopter (10), the cooling duct (15) comprising: 
a duct body (14) mountable below a main rotor of the helicopter (10, inherently, the engine of the helicopter is located below the main rotor, and as such, the duct body is also below the main rotor as illustrated) so as to be adjacent to the cooling target device (11); 
a front opening (17, “forwardly facing” column 2 line 22) formed on a forward side of the helicopter body (13) in the duct body (14, inherently, to be “forward facing” the front opening must be on a forward side of the helicopter body); 
an upper opening (18) formed on an upper side of the helicopter body (13) in the duct body (14, the upper opening is illustrated as a sideways facing opening, but as disclosed within col 3 lines 29-34, the openings can be arranged as necessary allowing for Ballard to disclose the forward and upper opening if the arrangement is inverted); 
a hinge (20) disposed in an upper portion of the duct body (14, again, if inverted as allowed by the discloser, the hinge is on the upper portion of the duct body) and comprising a pivot shaft extending in a lateral direction of the helicopter body (13, inherently, to allow the blade 19 to move, the pivot shaft extends in a lateral direction of the helicopter body); and 
a movable blade (19) with an end that is pivotally supported by the hinge (20, illustrated by the figure), the movable blade (19) being provided so as to be pivotable about the pivot shaft between a first position where the front opening (17) is closable and a second position where the upper opening (18) is closable (“free to pivot so that its pivotal position is governed by the air flows…which act upon it” column 2 lines 41-43, depending on the airflow direction as the helicopter hovers or flies in a forward flight direction, the panel pivots to alter the airflow direction and can inherently close the openings).
The examiner concedes that Ballard does not explicitly state that the inlets can be arranged into an upper and forward opening, but as established by case law, rearrangement of parts has been held as involving only routine skill in the art.  In re Japikse, 86 USPQ 70.  As such, and provided with the disclosure of Ballard stating that the ducts can be spaced as desired, arranging the ducts in such a way as to take advantage of downwash and forward flight (as disclosed by Ballard) air flow directions is an obvious rearrangement of parts for one of ordinary skill in the art.
- Regarding Claim 2. Ballard as modified discloses the cooling duct according to Claim 1, wherein the movable blade (19) is swung about the pivot shaft by air flow that enters the duct body (14) from outside according to a flight state of the helicopter (10) and moves to the first position, the second position, or an intermediate position between the first position and the second position (“free to pivot so that its pivotal position is governed by the air flows…which act upon it” column 2 lines 41-43).
- Regarding Claim 3. Ballard as modified discloses the cooling duct according to Claim 2, wherein 
in a hovering state of the helicopter (10), 
air flow going downward from the main rotor moves the movable blade (19) to the first position where the front opening is closable (17, as discussed in claim 1, with the drawing inverted, the forward opening would be closed by airflow coming off the main rotors and entering through upper opening 18, effectively closing the front opening), and 
in an advancing state of the helicopter (10), 
air flow going rearward from the forward side of the helicopter body (13) moves the movable blade (19) to the second position where the upper opening is closable (18, as discussed, in forward flight, the blade will be pushed to close the upper opening 18, “the flow of ram air through the generally forward panel acts upon the pivoted panel 19 to cause it to pivot to a position in which it obturates the generally sideways facing separator panel” column 2 lines 57-60).

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard as modified in view of Vokes (US 2,381,705).
- Regarding Claim 4. Ballard as modified discloses the cooling duct according to Claim 1, with the movable blade (19) provided in parallel in a longitudinal direction of the helicopter body (13, in order for the blade to allow for a ram air effect during forward flight, the blade must be provided in a parallel direction to the longitudinal direction of the helicopter).  Ballard does not disclose wherein the movable blade comprises a plurality of movable blades.
However, Vokes discloses a similar air inlet (fig. 1-2) which comprises multiple blades (9, the blades of Vokes are similarly arranged parallel to the longitudinal axis of the aircraft).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blades of Ballard to incorporate the multiple blades of Vokes to allow for greater control of the airflow as inherently provided by providing additional blades.  Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
- Regarding Claim 5. Ballard as modified discloses the cooling duct according to Claim 2, with the movable blade (19) provided in parallel in a longitudinal direction of the helicopter body (13, in order for the blade to allow for a ram air effect during forward flight, the blade must be provided in a parallel direction to the longitudinal direction of the helicopter).  Ballard does not disclose wherein the movable blade comprises a plurality of movable blades.
However, Vokes discloses a similar air inlet (fig. 1-2) which comprises multiple blades (9, the blades of Vokes are similarly arranged parallel to the longitudinal axis of the aircraft).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blades of Ballard to incorporate the multiple blades of Vokes to allow for greater control of the airflow as inherently provided by providing additional blades.  Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
- Regarding Claim 6. Ballard as modified discloses the cooling duct according to Claim 3, with the movable blade (19) provided in parallel in a longitudinal direction of the helicopter body (13, in order for the blade to allow for a ram air effect during forward flight, the blade must be provided in a parallel direction to the longitudinal direction of the helicopter).  Ballard does not disclose wherein the movable blade comprises a plurality of movable blades.
However, Vokes discloses a similar air inlet (fig. 1-2) which comprises multiple blades (9, the blades of Vokes are similarly arranged parallel to the longitudinal axis of the aircraft).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blades of Ballard to incorporate the multiple blades of Vokes to allow for greater control of the airflow as inherently provided by providing additional blades.  Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
- Regarding Claim 7. Ballard as modified discloses the cooling duct according to Claim 4, with the hinge (20), helicopter body (13), and upper portion (18).  Vokes further discloses wherein the cooling duct comprises 
a forward hinge (10) disposed on the forward side of the duct body (fig. 1 illustrates each blade having a hinge, allowing for forward hinges and rearward hinges), and 
a rearward hinge (10) disposed further on a rearward side of the duct body (fig. 1 illustrates each blade having a hinge, allowing for forward hinges and rearward hinges), and 
the plurality of movable blades (9) comprises 
a forward movable blade (9) pivotally supported by the forward hinge (10) so as to be pivotable, and 
a rearward movable blade (9) pivotally supported by the rearward hinge (10) so as to be pivotable (fig. 1 and 2 illustrate the blades as pivotal, both forward and rearward blades).
- Regarding Claim 8. Ballard as modified discloses the cooling duct according to Claim 5 with the hinge (20), helicopter body (13), and upper portion (18).  Vokes further discloses wherein the cooling duct comprises 
a forward hinge (10) disposed on the forward side of the duct body (fig. 1 illustrates each blade having a hinge, allowing for forward hinges and rearward hinges), and 
a rearward hinge (10) disposed further on a rearward side of the duct body (fig. 1 illustrates each blade having a hinge, allowing for forward hinges and rearward hinges), and 
the plurality of movable blades (9) comprises 
a forward movable blade (9) pivotally supported by the forward hinge (10) so as to be pivotable, and 
a rearward movable blade (9) pivotally supported by the rearward hinge (10) so as to be pivotable (fig. 1 and 2 illustrate the blades as pivotal, both forward and rearward blades).
- Regarding Claim 9. Ballard as modified discloses the cooling duct according to Claim 6, with the hinge (20), helicopter body (13), and upper portion (18).  Vokes further discloses wherein the cooling duct comprises 
a forward hinge (10) disposed on the forward side of the duct body (fig. 1 illustrates each blade having a hinge, allowing for forward hinges and rearward hinges), and 
a rearward hinge (10) disposed further on a rearward side of the duct body (fig. 1 illustrates each blade having a hinge, allowing for forward hinges and rearward hinges), and 
the plurality of movable blades (9) comprises 
a forward movable blade (9) pivotally supported by the forward hinge (10) so as to be pivotable, and 
a rearward movable blade (9) pivotally supported by the rearward hinge (10) so as to be pivotable (fig. 1 and 2 illustrate the blades as pivotal, both forward and rearward blades).
- Regarding Claim 10. Ballard as modified discloses the cooling duct according to Claim 7, wherein 
in the hovering state of the helicopter (“hovering” column 2 lines 43-44), the air flow going downward from the main rotor moves the movable blade (19) to the first position where the front opening is closable (as discussed in claim 1, with the orientation of the duct body with the generally sideways opening 18 being oriented upward, the downwash would close the front opening in a similar fashion to when forward flight closes the generally sideways opening as a result of ram air as disclosed by Ballard), and 
in the advancing state of the helicopter (“fast forward flight” column 2 line 51), the air flow going rearward from the forward side of the helicopter body (13) moves at least the movable blade (19) to the second position where the upper opening is closable (18, “entirely ram air” column 2 line 62). Vokes discloses the forward and rearward blades (9)
- Regarding Claim 11. Ballard as modified discloses the cooling duct according to Claim 8, wherein 
in the hovering state of the helicopter (“hovering” column 2 lines 43-44), the air flow going downward from the main rotor moves the movable blade (19) to the first position where the front opening is closable (as discussed in claim 1, with the orientation of the duct body with the generally sideways opening 18 being oriented upward, the downwash would close the front opening in a similar fashion to when forward flight closes the generally sideways opening as a result of ram air as disclosed by Ballard), and 
in the advancing state of the helicopter (“fast forward flight” column 2 line 51), the air flow going rearward from the forward side of the helicopter body (13) moves at least the movable blade (19) to the second position where the upper opening is closable (18, “entirely ram air” column 2 line 62). Vokes discloses the forward and rearward blades (9)
- Regarding Claim 12. Ballard as modified discloses the cooling duct according to Claim 9, wherein 
in the hovering state of the helicopter (“hovering” column 2 lines 43-44), the air flow going downward from the main rotor moves the movable blade (19) to the first position where the front opening is closable (as discussed in claim 1, with the orientation of the duct body with the generally sideways opening 18 being oriented upward, the downwash would close the front opening in a similar fashion to when forward flight closes the generally sideways opening as a result of ram air as disclosed by Ballard), and 
in the advancing state of the helicopter (“fast forward flight” column 2 line 51), the air flow going rearward from the forward side of the helicopter body (13) moves at least the movable blade (19) to the second position where the upper opening is closable (18, “entirely ram air” column 2 line 62). Vokes discloses the forward and rearward blades (9)
- Regarding Claim 13. Ballard as modified discloses the cooling duct according to Claim 10, wherein 
in the advancing state of the helicopter (“slow forward flight” column 2 line 44), 
depending on strength of the air flow going rearward from the forward side of the helicopter body (13), the movable blade (19) moves to the intermediate position between the first position and the second position (“draws in air through both the separator panels” column 2 line 45, the separator panels are the openings). Vokes discloses the forward movable blade (9)
- Regarding Claim 14. Ballard as modified discloses the cooling duct according to Claim 11, wherein 
in the advancing state of the helicopter (“slow forward flight” column 2 line 44), 
depending on strength of the air flow going rearward from the forward side of the helicopter body (13), the movable blade (19) moves to the intermediate position between the first position and the second position (“draws in air through both the separator panels” column 2 line 45, the separator panels are the openings). Vokes discloses the forward movable blade (9)
- Regarding Claim 15. Ballard as modified discloses the cooling duct according to Claim 12, wherein 
in the advancing state of the helicopter (“slow forward flight” column 2 line 44), 
depending on strength of the air flow going rearward from the forward side of the helicopter body (13), the movable blade (19) moves to the intermediate position between the first position and the second position (“draws in air through both the separator panels” column 2 line 45, the separator panels are the openings). Vokes discloses the forward movable blade (9)
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        26 May 2022